Pee Curiam.
The first exception is without foundation ; for it does not appear that the ;defendánt .objected to going to "trial without a formal joinder of the’issue; and as he took the chance of a verdict then, he shall not object now. And the other is no better. He had pleaded his certificate of bankruptcy, and the onus of maintaining that this debt was provable- under the commission was upon him. If there was evidence of the fact, it was properly left to the jury; if there was none, and that is the basis of the exception, it was the duty of the judge to charge, as matter of law, that the defence had failed. Either, then, the fact was well submitted, or the defendant had the unfair benefit of a chance; which, however, did not avail him; but, either way, he had no right to complain.
Judgment affirmed.